                                                                       RECEIVED
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA                         FEB 20 2019
                                BUTTE DIVISION                            Clerk , U S. Courts
                                                                          District of Montana
                                                                          Missoula Div ision
 UNITED STATES OF AMERICA,                             CR 18-12-BU-DLC

                   Plaintiff,                           FINAL ORDER
                                                       OF FORFEITURE
             vs.

 JOSEPH WAYNE WATERS,

                   Defendant.


      Before the Court is the United States' Motion for Final Order of Forfeiture.

(Doc. 39.)    Upon review of the motion, the Court finds:

      1. The United States commenced this action pursuant to 18 U.S.C. § 924(d)

and Rule 32.2, Federal Rules of Criminal Procedure.

      2. A preliminary order of forfeiture was entered on September 17, 2018.

(Doc. 26.)

      3. All known interested parties were provided an opportunity to respond and

publication has been effected as required by 21 U.S.C. § 853(n)(l).

      4. It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d) and Rule 32.2, Federal Rules of Criminal Procedure.

      It is therefore ORDERED:

      1. The motion for final order of forfeiture is GRANTED.


                                          1
      2. Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d) and Rule 32.2, Federal Rules of

Criminal Procedure, free from the claims of any other party, the following

property:

   • A Ruger LCP, .380-caliber pistol, serial number 371507552, with a

   holster and six rounds of ammunition;

   • an Industria Nacional de Arms, model Tiger, .32-caliber revolver, serial

   number 210271, with a holster and six rounds of ammunition;

   • a Taurus, model PTl 11 G2, 9mm pistol, serial number TJX10193, with a

   black "Uncle Mikes" holster;

   • an Israel Military Industries, model Desert Eagle, .40-caliber pistol, serial

   number 31311917;

   • a Glock, model 21, .45-caliber pistol, serial number XVZ551;

   • an Accu-Tek .380-caliber pistol, serial number 043665;

   • a Remington, model 788, 6mm rifle, serial number A6170353;

   • a Ruger P89, 9mm pistol, serial number 30511911, with 16 rounds of

   • ammunition; and

   • two magazines with ammunition, one Homady .223 ammunition casing,

   one .22 cartridge, a holster, and miscellaneous magazines and

   ammunition.

                                           2
.


          3. The United States shall have full and legal title to the forfeited

    property and may dispose of it in accordance with law.

          DATED this 20-#t day of Feb              , 2019.




                                     Dana L. Christensen, Chief District Judge
                                     United States District Court




                                               3
